 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    BOARD OF TRUSTEES OF THE                               Case No. 2:16-cv-03032-RFB-PAL
      TEAMSTERS LOCAL 631 SECURITY
 8    FUND FOR SOUTHERN NEVADA, et al.,                                   ORDER
 9                                         Plaintiffs,
             v.                                                 (Mot WD Atty – ECF No. 56)
10                                                             (Stip Ext Jt PTO – ECF No. 57)
      LIGHTNING EXHIBITS, LLC, et al.,
11
                                         Defendants.
12

13          Before the court is counsel for defendant Lightning Exhibits, LLC’s Renewed Motion for
14   Withdrawal as Counsel (ECF No. 56). The motion represents that the client has failed to comply
15   with its financial obligations to Ogletree, Deakins, Nash, Smoak & Stewart, P.C. (“the Firm”).
16   Counsel avers that the client has been informed the firm would withdraw if payment was not
17   received. For these reasons, the firm seeks to withdraw as counsel of record.
18          The initial motion was denied because counsel did not provide proof of service of the
19   motion on the affected client and did not provide any information concerning the last known
20   address of the corporate client or the name of the client’s authorized representative. The motion
21   has now been served on the client via email and Federal Express, and contact information has been
22   provided. The parties also filed a Stipulation and Order to Extend Deadline to file Pre-Trial Order
23   (ECF No. 57) 30 days from decision of this motion. The pretrial order is currently due October
24   24, 2018. There are no dispositive motions pending.
25          A corporation cannot appear except through counsel. See Rowland v. California Men’s
26   Colony, 506 U.S. 194, 201–02 (1993); Reading Int'l, Inc. v. Malulani Grp., Ltd., 814 F.3d 1046,
27   1053 (9th Cir. 2016). The Ninth Circuit has held that default judgment is an appropriate sanction
28
                                                         1
 1   for a corporation’s failure to retain counsel for the duration of the litigation. United States v. High

 2   Country Broadcasting, 3 F.3d 1244, 1245 (9th Cir. 1993).

 3          Having reviewed and considered the matter, and for good cause shown,

 4          IT IS ORDERED that:

 5          1. The Motion for Withdrawal of Counsel (ECF No. 56) is GRANTED.

 6          2. Defendant Lightning Exhibits, LLC plaintiff shall have until November 22, 2018 in

 7              which to retain substitute counsel who shall make an appearance in accordance with

 8              the requirements of the Local Rules of Practice.

 9          3. Defendant Lightning Exhibits, LLC’s failure to timely comply with this order by

10              obtaining substitute counsel may result in the imposition of sanctions, which may

11              include a recommendation to the District Judge of default judgment.

12          4. The Clerk of the Court shall serve the plaintiff with a copy of this order at Lightning

13              Exhibits, LLC’s last known address:

14              Lightning Exhibits, LLC
                c/o Tammy Lasley
15              15110 Pine Valley Blvd.
                Clermont, FL 34711
16

17          5. The Stipulation to Extend the Joint Pretrial Order (ECF No. 57) is GRANTED and the

18              deadline for filing the Joint Pretrial Order is extended until November 29, 2018.

19          DATED this 23rd day of October 2018.
20

21
                                                            PEGGY A. LEEN
22                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                       2
